     Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 1 of 10 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DEBORAH DONOHO and                             )
CASSIDY HODGE, on behalf of                    )
themselves and those similarly situated,       )
                                               )
         Plaintiffs,                           )
                                               )
v.                                             )      Cause No.
                                               )
CITY OF PACIFIC, MISSOURI,                     )      JURY TRIAL DEMANDED
                                               )
Serve:                                         )
                                               )
Kim Barfield                                   )
City Clerk                                     )
300 Hoven Drive                                )
Pacific, MO 63069                              )
                                               )
         Defendant.                            )

                                           COMPLAINT

         COME NOW Plaintiffs Deborah Donoho (“Donoho”) and Cassidy Hodge (“Hodge”)

(collectively “Plaintiffs”), by and through undersigned counsel, and for their Complaint against

Defendant City of Pacific, Missouri (“Defendant” or “Pacific”), state as follows:

                                        INTRODUCTION

         1.      Plaintiff Deborah Donoho is a citizen of the United States who resides in

Washington, Missouri. Donoho’s Consent to Join this action under 29 U.S.C. § 216(b) is attached

hereto as Exhibit 1.

         2.      Plaintiff Cassidy Hodge is a citizen of the United States who resides in Catawissa,

Missouri. Hodge’s Consent to Join this action under 29 U.S.C. § 216(b) is attached hereto as

Exhibit 2.

         3.      Plaintiffs bring this lawsuit as a collective action under the Fair Labor Standards
   Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 2 of 10 PageID #: 2



Act (“FLSA”), 29 U.S.C. § 201 et seq. to recover unpaid overtime owed to them and others

similarly situated. Plaintiffs also assert individual claims for breach of contract and unjust

enrichment under Missouri common law to recover unpaid wages owed for work performed during

workweeks in which Plaintiffs worked less than forty (40) hours.

       4.      At all times relevant to this Complaint, Plaintiffs were employees of Defendant as

defined by 29 U.S.C. § 203(e)(2)(C) and worked for Defendant within the territory of the United

States within three years preceding the filing of this lawsuit.

       5.      Defendant is a municipal corporation, public agency, and political subdivision

located within the State of Missouri and this District.

       6.      At all times relevant to this Complaint, Defendant was an employer of Plaintiffs as

defined by the FLSA, including under 29 U.S.C. §203(d).

       7.      The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. This Court’s jurisdiction over Plaintiffs’ FLSA claims

(Count I) is based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

       8.      This Court also has supplemental jurisdiction over Plaintiffs’ Missouri common

law breach of contract and unjust enrichment claims (Counts II-III) under 28 U.S.C. § 1367 in that

Plaintiff’s MMWL claim is so related to her FLSA claim that they form part of the same case or

controversy under Article III of the United States Constitution.

       9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant may be found in this District and the challenged conduct occurred in this District.

                                  FACTUAL ALLEGATIONS

       10.     Defendant hired Donoho as municipal court clerk in or about November 2016 and

transferred her to the Pacific Police Department (“PPD”) communication division in or about



                                                  2
   Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 3 of 10 PageID #: 3



February 2017, where she worked until November 2018.

       11.     The management of the PPD consists of a chief of police, captain, and lieutenant,

each of whom were agents and employees of Defendant and exercised supervisory authority over

dispatchers, including Plaintiffs.

       12.     Defendant hired Hodge as a dispatcher on or about August 22, 2016 and employed

her until on or about June 21, 2018.

       13.     Defendant classified Plaintiffs as full-time, non-exempt employees.

       14.     Defendant paid Plaintiffs and other dispatchers on an hourly basis.

       15.     The primary job duties of dispatchers include answering 911 and other phone calls,

working the police dispatch radio, communicating with police officers, and providing reports to

other dispatchers at shift change.

       16.     Dispatchers performed their job duties from the dispatcher room within the PPD

and were required to use computers, radios, and other equipment provided by Defendant.

       17.     Defendant required PPD dispatchers, including Plaintiffs, to arrive for their

scheduled shifts 10-15 prior to the scheduled start times.

       18.     During the time prior to the scheduled shift change, dispatchers signed on to their

computers and received reports from the outgoing dispatchers regarding, inter alia, calls received

during the previous shift, warrants entered during the previous shift, the current status of on-duty

police officers, and calls and/or traffic stops in progress. These duties were an integral part of

dispatchers’ required duties and constituted one or more of dispatchers’ principal activities.

       19.     Dispatchers recorded their start times on weekly time sheets via a mechanical punch

clock at the PPD.

       20.     Defendant required outgoing dispatchers to continue working beyond the scheduled



                                                 3
   Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 4 of 10 PageID #: 4



end of their shifts to give reports to the incoming dispatcher, complete calls in progress, and when

call volume was high. These duties were an integral part of dispatchers’ required duties and

constituted one or more of dispatchers’ principal activities.

         21.   When finished working, dispatchers recorded the time they stopped working on the

same weekly time sheet via the mechanical punch clock.

         22.   One dispatcher was typically on duty at a time.

         23.   While on duty, dispatchers could not leave the dispatch room unless another

dispatcher or a police officer was in the room and available to perform the dispatcher’s duties.

         24.   PPD dispatchers did not receive scheduled meal breaks and were never completely

relieved from duty during their shifts.

         25.   PPD dispatchers ate meals at their desks in the dispatch room and were required to

answer phone calls, communicate with police officers, and perform other job duties during their

meals.

         26.   If a PPD dispatcher required a restroom or other break, he or she had to find an on-

duty police officer to work the radio during the break. If no police officer was available, the

dispatcher could not take a break or use the restroom.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

         27.   Plaintiffs bring this FLSA unpaid overtime claim as an “opt-in” collective action

on behalf of themselves and similarly situated PPD dispatchers who file a consent to join under 29

U.S.C. § 216(b).

         28.   Defendant, through its agents and employees, implemented a common decision,

policy, or plan to deny dispatchers overtime compensation for hours worked in excess of forty (40)

hours per workweek.



                                                 4
   Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 5 of 10 PageID #: 5



        29.     PPD dispatchers seek relief on a collective basis challenging Defendant’s policy

and/or practice and the resulting failure to pay overtime.

        30.     Dispatchers were generally scheduled to work forty (40) hours per workweek.

        31.     Dispatchers routinely began working prior to the scheduled start of their shifts and

continued working past the scheduled end of their shifts, which required dispatchers to work more

than forty (40) hours during their workweeks.

        32.     Defendants recorded the hours dispatchers worked via a mechanical punch clock

but did not record or properly utilize dispatchers’ actual work time for payroll purposes.

        33.     Defendant commonly and inaccurately limited the time for which it paid

dispatchers to the time dispatchers were scheduled to work.

        34.     Dispatchers, including Plaintiffs, regularly worked in excess of forty (40) hours per

workweek.

        35.     Defendant was aware of the actual amount of time each dispatcher worked during

the workweek based on the clock-in and clock-out times recorded on each dispatcher’s weekly

time sheet.

        36.     Defendant’s management instructed that, for payroll purposes, dispatchers’

scheduled time worked, rather than actual time worked, be utilized.

        37.     Defendant’s management repeatedly told Plaintiffs and other dispatchers not to

submit overtime or compensatory time requests for the time dispatchers worked before the

scheduled start of their shifts.

        38.     Defendant’s management repeatedly told Plaintiffs and other dispatchers not to

submit overtime or compensatory time requests for the time dispatchers worked beyond the

scheduled end of their shifts.



                                                  5
    Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 6 of 10 PageID #: 6



        39.      Defendant’s management implemented a decision, policy, or plan to deny

dispatchers overtime compensation for hours worked in excess of forty (40) hours per workweek.1

        40.      Plaintiffs were not paid overtime wages by Defendant for all hours worked in

excess of forty (40) hours during each workweek.

        41.      Dispatchers received compensatory time off in lieu of overtime pay for hours

worked in excess of forty (40) hours during each workweek only if the extra hours were scheduled.

        42.      Dispatchers did not receive compensatory time off or overtime pay for hours

worked over forty (40) in a workweek for unscheduled hours actually worked, including time

worked before and after the dispatchers’ scheduled shifts.

        43.      As a result of Defendant’s pay practices, dispatchers regularly worked in excess of

forty (40) hours per workweek without receiving overtime pay or compensatory time off.

        44.      At all times relevant to this action, Defendant has been aware of the requirements

of the FLSA and its corresponding regulations. Despite this knowledge, Defendant failed to pay

Plaintiffs statutorily required overtime compensation.

        45.      Defendant failed to keep and retain accurate wage and hour records in violation of

the FLSA.

        46.      Defendant’s failure to pay overtime compensation, as alleged herein, in violation

of federal law, has been willful, intentional, knowing, arbitrary, unreasonable and/or in bad faith.




1
  The FLSA defines “employer” as “any person acting directly or indirectly in the interest of an employer in relation
to an employee” and “employ” as “to suffer or permit to work,” as these terms are broad and comprehensive in order
to accomplish the remedial purposes of the FLSA. United States v. Rosenwasser, 323 U.S. 360, 362-63, (1945); 29
U.S.C. § 203(d), (g).

                                                         6
   Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 7 of 10 PageID #: 7



                                             COUNT I

            VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA
      (Asserted By Plaintiffs Individually And On Behalf Of Those Similarly Situated)

       47.     Plaintiffs herein adopt and incorporate by reference, as if more fully set forth herein,

the above-stated paragraphs.

       48.     The FLSA requires an employer to pay non-exempt employees who work in excess

of forty (40) hours in a workweek one-and-one-half (1.5) times the employee’s regular rate of pay

for time worked in excess of forty (40) hours. See 29 U.S.C. § 207(a)(1).

       49.     Defendant was the employer of Plaintiffs and other PPD dispatchers.

       50.     Plaintiffs and other PPD dispatchers were employees of Defendant within the three

(3) years preceding the filing of this lawsuit.

       51.     Defendant is subject to the pay requirements of the FLSA.

       52.     Plaintiffs and those similarly situated are entitled to the rights, protections, and

benefits provided under the FLSA as non-exempt employees.

       53.     During all times material to this Complaint, Plaintiffs and those similarly situated

were non-exempt employees entitled to overtime benefits.

       54.     Defendant violated the FLSA’s overtime requirements by failing to compensate

Plaintiffs and those similarly situated for overtime for hours worked in excess of forty (40) per

workweek at a rate of one-and-one-half times the regular rate of pay.

       55.     Defendant willfully violated the FLSA by failing to pay Plaintiffs and those

similarly situated overtime compensation, in that, Defendant knew or showed reckless disregard

for whether their wage and hour practices constituted prohibited conduct under the FLSA.

       56.     Plaintiff is entitled to an award of liquidated damages. Defendants will not be able

to meet its high burden of proving that it acted in good faith and with objectively reasonable

                                                  7
    Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 8 of 10 PageID #: 8



grounds for believing that its conduct was not in violation of the FLSA.

        WHEREFORE Plaintiffs seek judgment against Defendant, individually and as a collective

action, as follows: an Order certifying a collective action class of similarly situated Opt-in

Plaintiffs; judgment against Defendant for violation of the overtime wage provisions of the FLSA;

an award of unpaid overtime wages; determination that Defendant’s FLSA violations were willful;

imposition of liquidated damages; pre-judgment and post-judgment interest as provided by law;

an award of reasonable attorneys’ fees, litigation and court costs; incentive awards as appropriate;

and such other and further relief as the Court deems fair and equitable under the circumstances.

                                                 COUNT II

                                      BREACH OF CONTRACT
                                  (Asserted Individually By Plaintiffs)

        57.      Plaintiffs Donoho and Hodge incorporate by reference the preceding paragraphs as

if fully stated herein.

        58.      Plaintiffs fulfilled their obligation of performing work for Defendant.

        59.      Defendant failed to pay Plaintiffs for all time worked, including time worked before

and after Plaintiffs’ scheduled shifts.

        60.      Defendant failed to compensate Plaintiffs for all time worked at the correct rate of

pay.

        61.      This count does not apply to Defendant’s failure to properly pay Plaintiffs and those

similarly situated at the premium rate for hours worked over forty (40) per week.2

        62.      As a result of Defendant’s breach, Plaintiffs have suffered damages.

        WHEREFORE, Plaintiffs Deborah Donoho and Cassidy Hodge respectfully pray this



2
 Plaintiffs’ claims for unpaid work time and wages in weeks in which they worked less than 40 hours in a workweek
are commonly referred to as a gap time claims for unpaid straight time wages.

                                                       8
   Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 9 of 10 PageID #: 9



Court enter judgment in their favor and against Defendant the City of Pacific, Missouri; award

them actual damages and costs; and for such other and further relief as the Court deems just and

proper under the circumstances.

                                            COUNT III

                                   UNJUST ENRICHMENT
                              (Asserted Individually By Plaintiffs)

        63.     Plaintiffs Donoho and Hodge incorporate by reference the preceding paragraphs as

if fully stated herein.

        64.     Plaintiffs conferred benefits on Defendant resulting from their labor.

        65.     Defendant received such benefits conferred from Plaintiffs to Defendant.

        66.     Defendant acknowledged or recognized that Plaintiffs conferred sch benefits to

Defendant.

        67.     Defendant retained the benefits of the labor provided by Plaintiffs while failing to

compensate them for time worked by paying them for all time worked and with the correct amount

of compensation.

        68.     Defendants accepted and retained said benefits in circumstances that render such

retention unjust. .

        69.     Defendant has thereby been unjustly enriched and Plaintiffs have been damaged.

        70.     This count does not apply to Defendant’s failure to properly pay Plaintiffs and those

similarly situated at the premium rate for hours worked over forty (40) per week.

        WHEREFORE, Plaintiffs Deborah Donoho and Cassidy Hodge respectfully pray this

Court enter judgment in their favor and against Defendant the City of Pacific, Missouri; award

them actual damages and costs; and for such other and further relief as the Court deems just and

proper under the circumstances.

                                                  9
Case: 4:19-cv-00186-NAB Doc. #: 1 Filed: 02/06/19 Page: 10 of 10 PageID #: 10



                              DEMAND FOR JURY TRIAL

    Plaintiffs and those similarly situated hereby request a trial by jury of all issues so triable.



                                                    Respectfully Submitted,



                                            By:            /s/ Kevin J. Dolley
                                                    Kevin J. Dolley (E.D. Mo. #54132MO)
                                                    LAW OFFICES OF KEVIN J. DOLLEY, LLC
                                                    2726 S. Brentwood Blvd.
                                                    St. Louis, MO 63144
                                                    (314) 645-4100 (office)
                                                    (314) 736-6216 (fax)
                                                    kevin@dolleylaw.com

                                                    Attorney for Plaintiffs Deborah Donoho,
                                                    Cassidy Hodge and those similarly situated




                                              10
